Exhibit 10.8

FORM OF EMPLOYEE STOCK OPTION AGREEMENT

LOGO [g70798img001.jpg]

Pegasystems Inc.

 

Notice of Grant of Stock Options and Option Agreement

    

Pegasystems Inc.

ID: 04-2787865

101 Main Street

Cambridge, MA 02142

 

First MI Last      Option Number:   0000XXXX Address 1      Plan:   2004 Address
2      ID:   XXXXX City, State Country Zip Code       

Effective X/X/20XX, you (the “Optionee”) have been granted a Non-Qualified Stock
Option (the “Option”) to buy XXX shares of Pegasystems Inc. (the “Company”)
common stock at an exercise price of $X.XXXX per share (the “Exercise Price”),
pursuant to the Pegasystems Inc. 2004 Long-Term Incentive Plan (the “Plan”).

The total exercise price of the shares granted is $X,XXX.XX.

Shares subject to this Option will vest in equal increments over the five-year
period measured from the Effective Date on the last day of each completed full
three-month period after the Effective Date.

The undersigned Optionee agrees to all of the terms of the Plan and all those
set forth on Exhibit A attached hereto and incorporated herein by reference.

IN WITNESS WHEREOF, the Company and the Optionee have executed this instrument
as of the date set forth above.

 

Pegasystems Inc. By:  

/s/ Alan Trefler

  Alan Trefler, Chairman and Chief Executive Officer  

 

  First MI Last



--------------------------------------------------------------------------------

Exhibit A

To Notice of Grant of Stock Option and Option Agreement

1. Exercise Price. The Exercise Price is equal to Fair Market Value, as defined
in Section 2(o) of the Plan, of a share of the Company’s common stock on the
date of the Notice of Grant of Stock Option and Option Agreement (of which this
Exhibit A is a part) (the “Option Agreement”).

2. Option Exercise. Once vested, the Option shall remain exercisable in whole or
in part at any time through and including the day immediately preceding the date
set forth under the heading “Expiration” on the Option Agreement (the
“Expiration Date”), after which the Option shall expire and no longer be
exercisable.

The Option shall be exercisable by notice to the Company or the Company’s
designated stock option administrator, which shall:

(a) state the election to exercise the Option, the number of shares with respect
to which it is being exercised, and, if different than the Optionee, the person
in whose name the stock certificate or certificates for such shares of common
stock are to be registered, and the address and Social Security number of such
person;

(b) be signed by the person or persons entitled to exercise the Option, and if
the Option is being exercised by a person or persons other than the Optionee, be
accompanied by proof satisfactory to the Company’s legal counsel of the right of
such person or persons to exercise the Option; and

(c) if to the Company, be in writing and delivered in person or by certified
mail to the Chief Financial Officer of the Company or, if to the Company’s
designated stock option administrator, be in the manner and form specified by
such stock option administrator.

Payment of the full purchase price of any shares, with respect to which the
Option is being exercised, shall accompany the notice of exercise of the Option
and such payment may be made in cash or check payable to the Company.
Alternatively, the Optionee may elect to pay the full purchase price of any
shares, with respect to which the Option is being exercised, by having the
Company withhold, or by tendering to the Company through a stock swap, such
number of shares of Common Stock as are equal in value to the full purchase
price. The certificate or certificates for shares of common stock as to which
the Option is exercised shall be registered in the name of the person or persons
exercising the Option.

3. Termination of Service. If the Optionee terminates Service other than by
reason of the Optionee’s death, Disability or Retirement, the Optionee may
exercise his or her Option for three months following such termination to the
extent that the Option is vested on the date of termination (but in no event
later than the expiration of the term of the Option).

4. Retirement of Optionee. If the Optionee terminates Service as a result of
Retirement, the Optionee may exercise his or her Option for 24 months following
such termination to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the
Option).

5. Disability of Optionee. If the Optionee terminates Service as a result of the
Optionee’s Disability, the Optionee may exercise his or her Option for 24 months
following such termination to the extent that the Option is vested on the date
of termination (but in no event later than the expiration of the term of the
Option).



--------------------------------------------------------------------------------

6. Death of Optionee. If the Optionee dies while a Service Provider, the Option
may be exercised by the Optionee’s estate or by a person who acquires the right
to exercise the Option by bequest or inheritance for 12 months following the
Optionee’s termination of Service because of death.

7. Optionee’s Agreement. The Optionee agrees to all the terms stated in the
Option Agreement (of which this Exhibit is a part), as well as to the terms of
the Plan (which shall control in case of conflict with the Option Agreement), a
copy of which is attached and of which the Optionee acknowledges receipt.

8. Withholding. The Optionee consents to fulfill all withholding obligations for
all applicable payroll and income taxes with respect to the Option when they are
due and arrange for satisfactory payment of all withholding obligations in a
manner as set forth in Section 13(h) of the Plan. The Company may delay issuance
of a certificate until proper payment of such taxes has been made by the
Optionee. The Company may satisfy such withholding obligations by withholding,
or by having the Optionee tender to the Company through a stock swap, such
number of shares of Common Stock as are equal in value to the amount of the
required withholding.

9. Rights as Shareholders. The Optionee shall have no rights as a shareholder of
the Company with respect to any of the shares covered by the Option until the
issuance of a stock certificate or certificates upon the exercise of the Option,
and then only with respect to the shares represented by such certificate or
certificates.

10. Non-Transferability. The Option may not be transferred in any manner other
than as permitted in Section 13(j) of the Plan. The terms of the Option shall be
binding upon the executors, administrators, heirs and successors of the
Optionee.

11. Compliance with Securities, Tax and Other Law. The Option may not be
exercised if the issuance of shares upon such exercise would constitute a
violation of any applicable federal or state securities law or any other law or
valid regulation. As a condition to the exercise of the Option, the Company may
require the Optionee, or any person acquiring the right to exercise the Option,
to make any representation or warranty that the Company deems to be necessary
under any applicable securities, tax, or other law or regulation.

12. Adjustments upon Changes in Capitalization. In the event of any change in
the shares subject to the Plan or to any Option granted under the Plan by reason
of a merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, or other change in the structure
of the Company, the number of shares subject to each outstanding Option and/or
the Option price with respect to the shares shall be appropriately adjusted by
the Company and such adjustment shall be final, binding and conclusive.

13. No Right to Employment. The granting of the Option does not confer upon the
Optionee the right to continue in the Service of the Company, or affect in any
way the right and power of the Company to terminate the Service of the Optionee
at any time with or without assigning a reason therefor, to the same extent as
the Company might have done if the Option had not been granted.

14. No Guarantee. The Company offers no guarantee or assurance that the
Company’s stock has any value at the time of this grant or will have any value
or liquidity at any future time.

15. Amendment and Termination of Option. The Company may not, without the
consent of the Optionee, alter or impair any Option granted under the Plan. The
Option shall be considered terminated in whole or in part, to the extent that,
in accordance with the provisions of the Plan, it can no longer be exercised for
shares originally subject to the Option.



--------------------------------------------------------------------------------

16. Governing Law. The Option Agreement shall be governed by and interpreted in
accordance with the laws of The Commonwealth of Massachusetts, without regard to
any applicable conflicts of law provisions thereof.

17. Severability. In the event any one or more of the provisions of the Option
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Option Agreement shall be unimpaired, and the
invalid, illegal or unenforceable provision shall be replaced by a mutually
acceptable provision, which being valid, legal and enforceable, comes closest to
the intention of the parties underlying the invalid, illegal or unenforceable
provision.

18. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.